Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2,12 and 25 are objected to because of the following informalities:
There are several instances in the claims (and disclosure) of a “none-bone tissue” and a “non-bone tissue”.  For example, the line 22 of claim 1 discloses a “none-bone tissue”.  In the  line 4 of claim 2, a “non-bone tissue is disclosed”.  Similar issue with claim 12 and claim 25.  It is not clear to the Examiner whether the claims should disclose a “none-bone tissue” or a “non-bone tissue”.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3,5-6,8, 11-12,15,16,18,24-25,29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovskaia et al ( U.S. 20110282473 A1), in view of Kunlei Zhang et al “The unified extreme learning machines and discriminative random fields for automatic knee cartilage and meniscus segmentation from multi-contrast MR images.” (NPL from IDS)

Regarding claim 1, Pavlovskaia discloses a system (Paragraph 11: “Systems for image segmentation in generating computer models of a joint to undergo arthroplasty.”) comprising:
at least one hardware processor (Fig.1A, computer 6) ; and
a non-transitory computer-readable storage medium (Fig.1A, CT or MRI machine 8 and a CNC milling machine 10 ) having stored thereon program instructions, the program instructions executable by the at least one hardware processor ((Fig.1A, computer 6) (Paragraph 111: “the system 4 includes one or more computers 6 having a CPU 7, a monitor or screen 9 and an operator interface controls 11. The computer 6 is linked to a medical imaging system 8, such as a CT or MRI machine 8, and a computer controlled machining system 10, such as a CNC milling machine 10.”) to: 
receive a three-dimensional (3-D)  image dataset (Fig.1A, 3D models 22,28 OR 36)  comprising a plurality of consecutive cross-sectional two-dimensional (2-D) images (Fig.1B, 2D images 16)  of a region  of a human body, wherein said region (Paragraph 117: “the 2D images 16 are segmented along bone boundaries to create bone contour lines. Also, the 2D images 16 are segmented along bone and cartilage boundaries to create bone and cartilage lines.” and Paragraph 118: “As shown in FIG. 1C, the segmented 2D images 16 (i.e., bone contour lines) are employed to create computer generated 3D bone-only (i.e., "bone models") 22 of the bones 18, 20 forming the patient's joint 14 [block 110].”) comprises at least 
a portion of a first bone adjacent (Fig.1B, bone 18)
at least a portion of a second bone (Fig.1B, bone 20), and wherein said at least a portion of said first bone (Fig.1B, bone 18) comprises at least a portion of a shaft region and a head region of said first bone (Fig.1B, bone 18), ( Fig. 1B shows that the bone 18  comprise a shaft and head region in the 2D image 16)
identify in the 3-D image dataset (Fig.1A, 3D models 22,28 OR 36)  a plurality of voxels belonging to a contiguous volume comprising said at least a portion of said first bone (Fig.1B, bone 18) and said at least a portion of said second bone (Fig.1B, bone 20), (Paragraph 160 : “the average of the contiguous data enclosed in the voxel is taken, the average voxel intensity value may be gray.”)
However, Pavlovskaia does not disclose wherein said identifying is based on each of said voxels meeting a specified threshold,
extract from said image dataset a subset of said images comprising voxels belonging only to said head region and said at least a portion of said second bone, wherein said extracting is based, at least in part, on identifying one of said images as a boundary image, and 
apply a trained machine learning classifier to said subset of said 2-D images, to classify each voxel in said subset of said 2-D images as belonging to one of: said first bone, said second bone, and a none-bone tissue
Kunlei Zhang  discloses wherein said identifying is based on each of said voxels meeting a specified threshold,(Step 3.1: “We defect the bones using a threshold-based method followed by a 3D connected component labeling and 3D distance transform… thinning the foreground voxels to a predefined threshold (3,5 mm) on the distance transformation map of the binary image BMRI”)
 extract from said image dataset a subset of said images comprising voxels belonging only to said head region and said at least a portion of said second bone, (Step 3.1, step 2 cites: “detect the centers in both of the distal femoral condyles and the femoral center by exploiting the coordinate information of voxel is belonging to the segmented femur”) wherein said extracting is based, at least in part, on identifying one of said images as a boundary image, (Step 3.1, step 3 cites: “…Based on the segmented bones and detected femur features, we extract several geometrical features.”, it shows “geometrical features” is considered as “a boundary image” that can be extracted based on a 2-D image)
apply a trained machine learning classifier (Introduction: “an automatic knee cartilage and meniscus segmentation system, which utilizes machine learning techniques and works on multiple sets of MR images taken with different sequences.”) to said subset of said 2-D images , to classify each voxel in said subset of said 2-D images  as belonging to one of: said first bone, said second bone and a none-bone tissue. (Fig.6, and step 4.4.1: “The results of the two joint models have relatively low FP and FN, which is because both of them not only incorporate the spatial dependencies but also enjoy the generalization classification abilities of ELM and SVM, respectively.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate an automatic knee segmentation systems of Kunlei Zhang  into the system for image segmentation in generating computer models of a joint to undergo arthroplasty of Pavlovskaia in order to improve accurate cartilage and meniscus segmentations. 

Regarding claim 2, Pavlovskaia, as modified by Kunlei Zhang discloses the claim invention. Kunlei Zhang further discloses 
wherein said machine learning classifier ( Introduction: “an automatic knee cartilage and meniscus segmentation system, which utilizes machine learning techniques and works on multiple sets of MR images taken with different sequences (referred to as multi-contrast MR images).”) is trained, at a training stage, on a training set comprising:
a plurality of voxels, each belonging to one of said first bone, said second bone, and a none-bone tissue;( Section 1.2 discloses “ To improve upon the cartilage and meniscus segmentation-based solely on i.i.d classification, we utilize a DRF model to incorporate spatial dependencies between neighboring voxels.” And Fig.3)
labels associated with each of said first bone, said second bone, and said non-bone tissue.(Section 3.1 discloses “  A connected component labelling algorithm [38] is thus performed on both the 3D binary image BMRI and then its inverse image to remove the small patterns and to fill the small holes, respectively.”

Regarding claim 3, Pavlovskaia, as modified by Kunlei Zhang discloses the claim invention. Kunlei Zhang further discloses, wherein each of said plurality of voxels is labeled with one of said labels.( Section 1.1 discloses “,image segmentation can also be considered as a classification task in which each voxel is mapped to a specific class label based on a classifier.” And  section 3.2.1 discloses “ CRP relaxes the conditional independence assumption of the observations and allows the modelling of complex dependencies (i) between the label of an instance and its features, (ii) between the labels of adjacent instances, and (iii) between the labels of adjacent instances and their features.”

Regarding claim 5, Pavlovskaia, as modified by Kunlei Zhang discloses the claim invention. Pavlovskaia further discloses wherein said 3-D image dataset is a tomographic image dataset acquired through a technique selected from the group consisting of: computed tomography (CT), magnetic resonance imaging (MRI), positron emission tomography (PET), single photon emission tomography, ultrasound, and X-ray.( Paragraph 162 discloses “ . While the invention will be described for an MRI scan of a knee joint, this is by way of illustration and not limitation. The invention may be used to segment other types of image modality scans such as computed tomography (CT) scans, ultrasound scans, positron emission tomography (PET) scans, etc., as well as other joints including, but not limited to, hip joints, elbow joints, etc.”).

Regarding claim 6, Pavlovskaia, as modified by Kunlei Zhang discloses the claim invention. Pavlovskaia further discloses, wherein said first bone is selected from the group consisting of: a femur, a tibia, a fibula, a humerus, a radius, and an ulna.(Paragraph 41: “FIG. 2A is a sagittal plane image slice depicting a femur and tibia and neighboring tissue regions with similar image intensity.”)

Regarding  claim 8, Pavlovskaia, as modified by Kunlei Zhang discloses the claim invention. Pavlovskaia further discloses, wherein said identifying of one of said 2-D images as a boundary image is based (Fig.1b, image 16 is boundary image) ,at least in part, on a similarity metric between said boundary image (Fig.1b, image 16 is boundary image)  and one or more consecutive images within said image dataset (Fig.1b show consecutive images of image 16) , and wherein said similarity metric is based, at least in part, on a number of voxels belonging to a largest connected component in each of said boundary image and said one or more consecutive images.( Paragraph 15 discloses: “determining a correlation of voxel intensities between the image of the target bone and the representation of the model bone for each group in the plurality.” And Paragraph 155 discloses : “Segmentation generally refers to the process of partitioning a digital image into multiple regions (e.g., sets of pixels for a 2D image or sets of voxels in a 3D image).”)

9. (canceled)


Regarding claim 11, Pavlovskaia discloses a method for automated segmentation of a bone in an image, (Paragraph 11: “Method for image segmentation in generating computer models of a joint to undergo arthroplasty.”)  the method comprising: 
receive a three-dimensional (3-D)  image dataset (Fig.1A, 3D models 22,28 OR 36)  comprising a plurality of consecutive cross-sectional two-dimensional (2-D) images (Fig.1B, 2D images 16)  of a region  of a human body, wherein said region (Paragraph 117: “the 2D images 16 are segmented along bone boundaries to create bone contour lines. Also, the 2D images 16 are segmented along bone and cartilage boundaries to create bone and cartilage lines.” and Paragraph 118: “As shown in FIG. 1C, the segmented 2D images 16 (i.e., bone contour lines) are employed to create computer generated 3D bone-only (i.e., "bone models") 22 of the bones 18, 20 forming the patient's joint 14 [block 110].”) comprises at least 
a portion of a first bone adjacent (Fig.1B, bone 18)
at least a portion of a second bone (Fig.1B, bone 20), and wherein said at least a portion of said first bone (Fig.1B, bone 18) comprises at least a portion of a shaft region and a head region of said first bone (Fig.1B, bone 18), ( Fig. 1B shows that the bone 18  comprise a shaft and head region in the 2D image 16)
identify in the 3-D image dataset (Fig.1A, 3D models 22,28 OR 36)  a plurality of voxels belonging to a contiguous volume comprising said at least a portion of said first bone (Fig.1B, bone 18) and said at least a portion of said second bone (Fig.1B, bone 20), (Paragraph 160 : “the average of the contiguous data enclosed in the voxel is taken, the average voxel intensity value may be gray.”)
However, Pavlovskaia does not disclose wherein said identifying is based on each of said voxels meeting a specified threshold;
extracting from said 3-D image dataset a subset of said 2-D images comprising a subset of said plurality of identified voxels belonging only to said head region and said at least a portion of said second bone, wherein said extracting is based, at least in part, on identifying one of said 2-D images as a boundary image; and
 applying a trained machine learning classifier to said subset of said 1-D images, to classify each voxel in said subset of said 2-D images as belonging to one of: said first bone, said second bone, and a none-bone tissue.
Kunlei Zhang discloses wherein said identifying is based on each of said voxels meeting a specified threshold,(Step 3.1: “We defect the bones using a threshold-based method followed by a 3D connected component labeling and 3D distance transform… thinning the foreground voxels to a predefined threshold (3,5 mm) on the distance transformation map of the binary image BMRI”)
 extract from said image dataset a subset of said images comprising voxels belonging only to said head region and said at least a portion of said second bone, (Step 3.1, step 2 cites: “detect the centers in both of the distal femoral condyles and the femoral center by exploiting the coordinate information of voxel is belonging to the segmented femur.”) wherein said extracting is based, at least in part, on identifying one of said images as a boundary image, (Step 3.1, step 3 cites: “…Based on the segmented bones and detected femur features, we extract several geometrical features.”, it shows “geometrical features” is considered as “a boundary image” that can be extracted based on a 2-D image)
apply a trained machine learning classifier (Introduction: “an automatic knee cartilage and meniscus segmentation system, which utilizes machine learning techniques and works on multiple sets of MR images taken with different sequences.”) to said subset of said 2-D images , to classify each voxel in said subset of said 2-D images  as belonging to one of: said first bone, said second bone and a none-bone tissue. (Fig.6, and step 4.4.1 : “The results of the two joint models have relatively low FP and FN, which is because both of them not only incorporate the spatial dependencies but also enjoy the generalization classification abilities of ELM and SVM, respectively.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate an automatic knee segmentation  of Kunlei Zhang  into the method for image segmentation in generating computer models of a joint to undergo arthroplasty of Pavlovskaia in order to improve accurate cartilage and meniscus segmentations.

Regarding claim 12, Pavlovskaia, as modified by Kunlei Zhang discloses the claim invention. Kunlei Zhang further discloses comprising training said machine learning classifier,( Introduction: “an automatic knee cartilage and meniscus segmentation system, which utilizes machine learning techniques and works on multiple sets of MR images taken with different sequences (referred to as multi-contrast MR images).”) at a training stage, on a training set comprising 
(i) a plurality of voxels, each belonging to one of said first bone, said second bone, and a none-bone tissue; ;( Section 1.2 discloses “ To improve upon the cartilage and meniscus segmentation-based solely on i.i.d classification, we utilize a DRF model to incorporate spatial dependencies between neighboring voxels.” And Fig.3) and 
(ii) labels associated with each of said first bone, said second bone, and said non-bone tissue. .(Section 3.1 discloses “  A connected component labelling algorithm [38] is thus performed on both the 3D binary image BMRI and then its inverse image to remove the small patterns and to fill the small holes, respectively.”)
13. (canceled)

Regarding claim 15, Pavlovskaia, as modified by Kunlei Zhang discloses the claim invention. Pavlovskaia further discloses wherein said 3-D image dataset is a tomographic image dataset acquired through a technique selected from the group consisting of: computed tomography (CT), magnetic resonance imaging (MRI), positron emission tomography (PET), single photon emission tomography, ultrasound, and X-ray.( Paragraph 162 discloses “ . While the invention will be described for an MRI scan of a knee joint, this is by way of illustration and not limitation. The invention may be used to segment other types of image modality scans such as computed tomography (CT) scans, ultrasound scans, positron emission tomography (PET) scans, etc., as well as other joints including, but not limited to, hip joints, elbow joints, etc.”). 

Regarding claim 16, Pavlovskaia, as modified by Kunlei Zhang discloses the claim invention. Pavlovskaia further discloses, wherein said first bone is selected from the group consisting of: a femur, a tibia, a fibula, a humerus, a radius, and an ulna.(Paragraph 41: “FIG. 2A is a sagittal plane image slice depicting a femur and tibia and neighboring tissue regions with similar image intensity.”) 

Regarding claim 18, Pavlovskaia, as modified by Kunlei Zhang discloses the claim invention. Pavlovskaia further discloses, wherein said identifying of one of said 2-D images as a boundary image is based (Fig.1b, image 16 is boundary image) ,at least in part, on a similarity metric between said boundary image (Fig.1b, image 16 is boundary image)  and one or more consecutive images within said image dataset (Fig.1b show consecutive images of image 16) , and wherein said similarity metric is based, at least in part, on a number of voxels belonging to a largest connected component in each of said boundary image and said one or more consecutive images.( Paragraph 15 discloses: “determining a correlation of voxel intensities between the image of the target bone and the representation of the model bone for each group in the plurality.” And Paragraph 155 discloses : “Segmentation generally refers to the process of partitioning a digital image into multiple regions (e.g., sets of pixels for a 2D image or sets of voxels in a 3D image).”)
19. (canceled)20. (canceled)21. (canceled)22. (canceled)23. (canceled)

Regarding claim 24, Pavlovskaia discloses A computer program product for automated segmentation of a bone in an image, (Paragraph 11: “Systems and method for image segmentation in generating computer models of a joint to undergo arthroplasty.”)  the computer program product comprising
 program code embodied on a non-transitory computer-readable storage medium (Fig.1A, CT or MRI machine 8 and a CNC milling machine 10 ), the program code executable by at least one hardware processor (Fig.1A, computer 6),(Paragraph 111: “the system 4 includes one or more computers 6 having a CPU 7, a monitor or screen 9 and an operator interface controls 11. The computer 6 is linked to a medical imaging system 8, such as a CT or MRI machine 8, and a computer controlled machining system 10, such as a CNC milling machine 10.”) to: 
receive a three-dimensional (3-D)  image dataset (Fig.1A, 3D models 22,28 OR 36)  comprising a plurality of consecutive cross-sectional two-dimensional (2-D) images (Fig.1B, 2D images 16)  of a region  of a human body, wherein said region (Paragraph 117: “the 2D images 16 are segmented along bone boundaries to create bone contour lines. Also, the 2D images 16 are segmented along bone and cartilage boundaries to create bone and cartilage lines.” and Paragraph 118: “As shown in FIG. 1C, the segmented 2D images 16 (i.e., bone contour lines) are employed to create computer generated 3D bone-only (i.e., "bone models") 22 of the bones 18, 20 forming the patient's joint 14 [block 110].”) comprises at least 
(i) a portion of a first bone adjacent (Fig.1B, bone 18)
(ii)  at least a portion of a second bone (Fig.1B, bone 20), and wherein said at least a portion of said first bone (Fig.1B, bone 18) comprises at least a portion of a shaft region and a (Fig.1B, bone 18), ( Fig. 1B shows that the bone 18  comprise a shaft and head region in the 2D image 16); 
identify in the 3-D image dataset (Fig.1A, 3D models 22,28 OR 36)  a plurality of voxels belonging to a contiguous volume comprising said at least a portion of said first bone (Fig.1B, bone 18)  and said at least a portion of said second bone, (Fig.1B, bone 20), (Paragraph 160 : “the average of the contiguous data enclosed in the voxel is taken, the average voxel intensity value may be gray.”)
However, Pavlovskaia does not disclose wherein said identifying is based on each of said voxels meeting a specified threshold;
extract from said 3 D image dataset a subset of said 2-D images comprising a subset of said plurality of identified voxels belonging only to said head region and said at least a portion of said second bone, wherein said extracting is based, at least in part, on identifying one of said 2-D images as a boundary image; and 
apply a trained machine learning classifier to said subset of said 2-D images, to classify each voxel in said subset of said 2-D images, as belonging to one of: said first bone, said second bone, and a none-bone tissue.
Kunlei Zhang  discloses wherein said identifying is based on each of said voxels meeting a specified threshold, (Step 3.1: “We defect the bones using a threshold-based method followed by a 3D connected component labeling and 3D distance transform… thinning the foreground voxels to a predefined threshold (3,5 mm) on the distance transformation map of the binary image BMRI”)
 extract from said image dataset a subset of said images comprising voxels belonging only to said head region and said at least a portion of said second bone, (Step 3.1, step 2 cites: “detect the centers in both of the distal femoral condyles and the femoral center by exploiting the coordinate information of voxel is belonging to the segmented femur.”) wherein said extracting is based, at least in part, on identifying one of said images as a boundary image, (Step 3.1, step 3 cites: “…Based on the segmented bones and detected femur features, we extract several geometrical features.”, it shows “geometrical features” is considered as “a boundary image” that can be extracted based on a 2-D image)
apply a trained machine learning classifier (Introduction: “an automatic knee cartilage and meniscus segmentation system, which utilizes machine learning techniques and works on multiple sets of MR images taken with different sequences.”) to said subset of said 2-D images , to classify each voxel in said subset of said 2-D images  as belonging to one of: said first bone, said second bone and a none-bone tissue. (Fig.6, and step 4.4.1: “The results of the two joint models have relatively low FP and FN, which is because both of them not only incorporate the spatial dependencies but also enjoy the generalization classification abilities of ELM and SVM, respectively.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate an automatic knee segmentation systems  of Kunlei Zhang  into the system for image segmentation in generating computer models of a joint to undergo arthroplasty of Pavlovskaia in order to improve accurate cartilage and meniscus segmentations.

Regarding claim 25, Pavlovskaia, as modified by Kunlei Zhang discloses the claim invention. Kunlei Zhang further discloses, wherein said machine learning classifier ( Introduction: “an automatic knee cartilage and meniscus segmentation system, which utilizes machine learning techniques and works on multiple sets of MR images taken with different sequences (referred to as multi-contrast MR images).”)  is trained, at a training stage, on a training set comprising
 (iii) a plurality of voxels, each belonging to one of said first bone, said second bone, and a none-bone tissue, (Section 1.2 discloses “ To improve upon the cartilage and meniscus segmentation-based solely on i.i.d classification, we utilize a DRF model to incorporate spatial dependencies between neighboring voxels.” And Fig.3) and 
(iv) labels associated with each of said first bone, said second bone, and said non-bone tissue. (Section 3.1 discloses “  A connected component labelling algorithm [38] is thus performed on both the 3D binary image BMRI and then its inverse image to remove the small patterns and to fill the small holes, respectively.”)

26. (canceled)27. (canceled)28. (canceled)

Regarding claim 29, Pavlovskaia, as modified by Kunlei Zhang discloses the claim invention. Pavlovskaia further discloses, wherein said first bone is selected from the group consisting of: a femur, a tibia, a fibula, a humerus, a radius, and an ulna.(Paragraph 41: “FIG. 2A is a sagittal plane image slice depicting a femur and tibia and neighboring tissue regions with similar image intensity.”) 

Regarding claim 31, Pavlovskaia, as modified by Kunlei Zhang discloses the claim invention. Pavlovskaia further discloses, wherein said identifying of one of said 2-D images as a (Fig.1b, image 16 is boundary image) ,at least in part, on a similarity metric between said boundary image (Fig.1b, image 16 is boundary image)  and one or more consecutive images within said image dataset (Fig.1b show consecutive images of image 16) , and wherein said similarity metric is based, at least in part, on a number of voxels belonging to a largest connected component in each of said boundary image and said one or more consecutive images.( Paragraph 15 discloses: “determining a correlation of voxel intensities between the image of the target bone and the representation of the model bone for each group in the plurality.” And Paragraph 155 discloses : “Segmentation generally refers to the process of partitioning a digital image into multiple regions (e.g., sets of pixels for a 2D image or sets of voxels in a 3D image).”)32. (canceled)33. (canceled)

Claim 4,7,14,17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovskaia in view of Kunlei Zhang , and further in view of Souza et al (U.S. 20150348259 A1).
Regarding claim 4, Pavlovskaia, as modified by Kunlie Zhang, discloses the claimed invention except for wherein at least 40% of said plurality of voxels belong to said first bone. 
In related art, Souza discloses at least 40% of said plurality of voxels belong to said first bone.  (Paragraph 47 discloses: “ a substantial portion of the cortical bone is at least about 66% of the cortical bone content. In removing the cortical bone, a substantial portion of the trabecular bone is retained.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method for reporting bone mineral density values for a patient of Souza into the system of Pavlovskaia and Kunlie Zhang in order to increase precision of measured bone mineral density data for a particular patient.

Regarding claim 7, Pavlovskaia, as modified by Kunlie Zhang, discloses the claimed invention except for wherein  said specified threshold is a density threshold having a range of between 75 and 250 on the Hounsfield Unit (HU) scale
In related art, Souza discloses wherein said specified threshold is a density threshold having a range of between 75 and 250 on the Hounsfield Unit (HU) scale. (Fig.5B; Paragraph 42 discloses: “The extent of differences in voxel HU values relative to user-defined thresholds determines how individual voxels are classified.” And Paragraph 54 discloses: “typical HU value ranges for particular tissues include bone, with HU in excess of 200; fatty tissue, with HU between about −100 and −20; and muscle, with HU roughly between about 10 and 40 HU.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method for reporting bone mineral density values for a patient of Souza into the system of Pavlovskaia and Kunlie Zhang in order to increase precision of measured bone mineral density data for a particular patient.

Regarding claim 14, Pavlovskaia, as modified by Kunlie Zhang, discloses the claimed invention except for wherein at least 40% of said plurality of voxels belong to said first bone. 
(Paragraph 47 discloses: “ a substantial portion of the cortical bone is at least about 66% of the cortical bone content. In removing the cortical bone, a substantial portion of the trabecular bone is retained.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method for reporting bone mineral density values for a patient of Souza into the system of Pavlovskaia and Kunlie Zhang in order to increase precision of measured bone mineral density data for a particular patient.

Regarding claim 17, Pavlovskaia, as modified by Kunlie Zhang, discloses the claimed invention except for wherein  said specified threshold is a density threshold having a range of between 75 and 250 on the Hounsfield Unit (HU) scale
In related art, Souza discloses wherein said specified threshold is a density threshold having a range of between 75 and 250 on the Hounsfield Unit (HU) scale. (Fig.5B; Paragraph 42 discloses: “The extent of differences in voxel HU values relative to user-defined thresholds determines how individual voxels are classified.” And Paragraph 54 discloses: “typical HU value ranges for particular tissues include bone, with HU in excess of 200; fatty tissue, with HU between about −100 and −20; and muscle, with HU roughly between about 10 and 40 HU.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method for reporting bone mineral density values for a patient of Souza into the system of Pavlovskaia and Kunlie Zhang in order to increase precision of measured bone mineral density data for a particular patient.
Regarding claim 30, Pavlovskaia, as modified by Kunlie Zhang, discloses the claimed invention except for wherein  said specified threshold is a density threshold having a range of between 75 and 250 on the Hounsfield Unit (HU) scale
In related art, Souza discloses wherein said specified threshold is a density threshold having a range of between 75 and 250 on the Hounsfield Unit (HU) scale. (Fig.5B; Paragraph 42 discloses: “The extent of differences in voxel HU values relative to user-defined thresholds determines how individual voxels are classified.” And Paragraph 54 discloses: “typical HU value ranges for particular tissues include bone, with HU in excess of 200; fatty tissue, with HU between about −100 and −20; and muscle, with HU roughly between about 10 and 40 HU.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method for reporting bone mineral density values for a patient of Souza into the system of Pavlovskaia and Kunlie Zhang in order to increase precision of measured bone mineral density data for a particular patient.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lang et al (U.S. 20020177770 A1), “Assessing The Condition Of A Joint And Assessing Cartilage Loss”, teaches a method for correlating cartilage image data, bone image data, and opto-electrical image data for the assessment of the condition of a joint.
Bar-Shalev et al (U.S. 20150235363 A1), “SYSTEMS AND METHODS FOR IDENTIFYING BONE MARROW IN MEDICAL IMAGES.”, teaches a method includes identifying bone regions in a three-dimensional (3D) image based on a bone threshold value and segmenting non-bone regions from the 3D image having the identified bone regions, wherein boundaries for the segmenting are determined from the identified bone regions.
Razeto et al (U.S. 20160171698 A1), “METHOD OF, AND APPARATUS FOR, REGISTRATION AND SEGMENTATION OF MEDICAL IMAGING DATA.”, teaches application to automatic registration and segmentation of bones or other tissues belonging to anatomical joints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DUY TRAN/Examiner, Art Unit 2665         
                                                                                                                                                                                               
/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665